953 F.2d 688
293 U.S.App.D.C. 292
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of Americav.Vincent HUCKS, Appellant.
No. 91-3049.
United States Court of Appeals, District of Columbia Circuit.
Feb. 5, 1992.

Before MIKVA, Chief Judge, and KAREN LECRAFT HENDERSON and RANDOLPH, Circuit Judges.

JUDGMENT
PER CURIAM

1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for a published opinion.   See D.C.Cir. Rule 14(c).   It is


2
ORDERED AND ADJUDGED that the conviction be affirmed.   The officer legally seized the drugs, which were in plain view.   See Coolidge v. New Hampshire, 403 U.S. 443, 465-68 (1970).   Further, assuming without deciding that the appellant can challenge the sufficiency of the evidence without having renewed his motion for judgment of acquittal at the close of all the evidence, there was sufficient evidence for the jury to convict the appellant of possession with intent to distribute the drugs.   See United States v. Evans, 888 F.2d 891, 895 (D.C.Cir.1989), cert. denied, 110 S.Ct. 1324 (1990);   United States v. Castellanos, 731 F.2d 979, 985 (D.C.Cir.1984).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir. Rule 15.